Citation Nr: 0803948	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO. 07-27 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether there was clear and unmistakable error in the October 
28, 1982 rating decision that denied entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty service from July 1951 to July 
1972. The veteran died in September 1982. The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). In December 
2007, the appellant testified at a Board hearing at the RO.

In December 2007, the Board granted the appellant's motion to 
advance the appeal on the Board's docket. See 38 U.S.C.A. 
§ 7101 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1. In an October 1982 decision, the RO denied the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death.

2. At the time of the October 1982 rating decision, the 
correct facts were then known and before the RO adjudicators; 
and the RO adjudicators did not ignore or incorrectly apply 
the applicable statutory and regulatory provisions existing 
at the time. 



CONCLUSIONS OF LAW

1. The October 1982 rating decision that denied service 
connection for the cause of the veteran's death is final. 38 
U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.1103 (2007).

2. The October 1982 rating decision was not clearly and 
unmistakably erroneous. 38 C.F.R. § 3.105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), the 
obligations of VA with respect to the duty to assist and duty 
to notify were expanded. 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007). However, in Livesay v. Principi, 
15 Vet. App. 165 (2001), the United States Court of Appeals 
for Veterans Claims (Court) noted that a clear and 
unmistakable error (CUE) claim is not a claim for benefits, 
but rather is a collateral attack on a final decision. Thus, 
one requesting reversal or revision on the basis of CUE is 
not a claimant within the meaning of the VCAA and therefore, 
the notice and development provisions of the VCAA do not 
apply to claims based on CUE.

The appellant contends that clear and unmistakable error 
undermines an October 1982 rating decision which denied 
service connection for the cause of death of the veteran. Her 
specific contention is that when she first filed the claim 
that was denied in October 1982, she also intended to file a 
claim under the then-applicable provisions of 38 U.S.C.A § 
1151, pertaining to the obtaining of compensation benefits 
caused by VA medical care. In an April 2007 rating decision, 
the claim for benefits under 38 U.S.C.A § 1151 was granted 
and assigned a February 5, 2007 effective date.

The appellant now argues that the effective date of the grant 
of service connection for the cause of the veteran's death 
under the provisions of 38 U.S.C.A. § 1151 ought to be in 
October 1982 when she originally filed for entitlement to 
service connection for the cause of the veteran's death. She 
argues that it was clear and unmistakable error for the RO 
not to consider the October 1982 claim as encompassing a 
claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151.
Having carefully considered the appellant's contentions in 
light of the record and the applicable law, the Board finds 
no clear and unmistakable error and the appeal will be 
denied.

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error. 38 
C.F.R. §§ 3.104(a), 3.105(a).

There is a three-prong test to determine whether clear and 
unmistakable error is present in a prior determination:

(1) [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question. 

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and not on subsequent 
determinations of record. Damrel, at 245. To establish a 
valid claim of clear and unmistakable error, the claimant 
must demonstrate that either the correct facts, as they were 
known at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied. Daniels v. Gober, 10 Vet. App. 474 
(1997).

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error. It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error. Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable. 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office. Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994). As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger. See Fugo at 44. Therefore, a claimant 
who seeks to obtain retroactive benefits based on clear and 
unmistakable error has a much heavier burden than that placed 
upon a claimant who seeks to establish prospective 
entitlement to VA benefits. See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991). A disagreement with how the RO 
evaluated the facts is inadequate to raise a claim of CUE. 
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The appellant filed claims for service connection for the 
cause of the veteran's death October 1982, June 1985 and 
November 2005. In January 2007, she filed a claim for 
entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151, 
arguing that the veteran's death was caused by improper 
treatment from a VA medical facility. The record indicates 
that she was represented by a service organization in each of 
these instances. She now contends that the September 1982 
claim should have been read to include a claim for a service 
connection for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1151.

The law generally requires VA to "give a sympathetic reading 
to the veteran's filings by 'determining all potential claims 
raised by the evidence, applying all relevant laws and 
regulations." See Szemraj v. Principi, 357 F.3d 1370, 1373 
(Fed. Cir. 2004) (quoting Robertson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001)). Nevertheless, it is well 
settled that an intent to apply for benefits is an essential 
element of any claim, whether formal or informal, and, 
further, the intent must be communicated in writing. See 
MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) 
(holding that the plain language of the regulations require a 
claimant to have an intent to file a claim for VA benefits); 
Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. 
West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even 
an informal claim for benefits must be in writing); Brannon 
v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.27 (1946) 
(stating that before VA can adjudicate a claim for benefits, 
"the claimant must submit a written document identifying the 
benefit and expressing some intent to seek it"); 38 C.F.R. § 
3.1(p) (2007) (defining "claim" as "a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit").

The mere existence of medical records generally cannot be 
construed as an informal claim; rather, there must be some 
intent by the claimant to apply for benefits. See Brannon, 12 
Vet. App. at 35 ("The mere presence of the medical evidence 
does not establish an intent on the part of the [appellant] 
to seek secondary service connection for the psychiatric 
condition ... While the Board must interpret the appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.") 38 C.F.R. § 
3.155(a) (2007) ("Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by [the Secretary] ... "may be considered an 
informal claim." (emphasis added)). It follows logically that 
where there can be found no intent to apply for VA benefits, 
a claim for entitlement to such benefits has not been 
reasonably raised.

Although there are two recognized exceptions to this general 
rule, those exceptions are applicable only when an underlying 
claim has been awarded and the medical records demonstrate 
that the veteran's disability has increased, or when an 
underlying claim has been denied and the medical records 
evidence new and material evidence to reopen the claim. See 
38 C.F.R. § 3.157(b) (2007); see also Leonard v. Principi, 17 
Vet. App. 447, 451 (2004); Lalonde v. West, 12 Vet App. 377, 
381 (1999). Neither of those exceptions apply in the present 
case.

The provisions of 38 U.S.C.A. § 1151 dictate that when a 
veteran suffers additional disability or death as the result 
of training, hospital care, medical or surgical treatment, or 
an examination by VA, disability compensation shall be 
awarded in the same manner as if such additional disability 
or death were service-connected. See 38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358. 

The appellant's October 1982 claim makes no mention of an 
intent to file for benefits under 38 U.S.C.A. § 1151 or of 
improper treatment at a VA medical facility that led to the 
veteran's death. After the claim for entitlement to service 
connection for the cause of the veteran's death was denied by 
the RO in October 1982, the appellant's representative 
corresponded with the RO and noted that the appellant wished 
to continue with a claim that was pending at the time of the 
veteran's death. In her July 1983 substantive appeal, the 
appellant writes "can you explain why he died at the age of 
50...he was treated for nervous disorder in 73 he was given a 
lot of pill to take can you explain it please will pill cause 
gallbladder disease." In January 1985, the appellant's 
representative corresponded with the RO and noted that it was 
the appellant's theory that the respiratory complications 
that led to the veteran's fatal cardiac arrest were initially 
manifested during his active duty service. In August 1986, 
the appellant's representative corresponded again with the RO 
and noted that in her 1985 application for benefits, the 
appellant indicated that she wished to file a claim for 
pension benefits and that the RO had not adjudicated that 
claim. The appellant's representative asked the RO to take 
immediate action on the claim.

At the appellant's December 2007 Board hearing, the appellant 
through her  representative argued that her comments in her 
July 1983 substantive appeal expressed her intent to claim 
entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151. 
However, the Board finds that the evidence of record does not 
substantiate this contention. The veteran and her 
representative corresponded with the RO on numerous occasions 
after the October 1982 denial of entitlement to service 
connection for the cause of the veteran's death and in 
several of the instances offered theories of entitlement for 
why the appellant felt she was entitled to service connection 
for the cause of the veteran's death and in one instance 
pointed out that the RO had overlooked a claim for pension 
benefits that the appellant filed in 1985. Yet, at no time in 
any of these communications did the appellant or her 
representative point out to the RO that she had intended to 
file a claim for entitlement to service connection for the 
cause of the veteran's death under 38 U.S.C.A. § 1151 in the 
1982 claim.

To the extent that the appellant argues that the RO erred by 
failing to interpret her October 1982 claim for entitlement 
to service connection for the cause of the veteran's death as 
including a claim under the provisions of 38 U.S.C.A. § 1151, 
the at the time of the 1982 did not require such an 
interpretation. 

In 1982, applicable regulation provided, in part, that with 
regard to "claims for benefits:"

(b)(1)A claim by a widow or child for compensation 
or dependency and indemnity compensation will also 
be considered to be a claim for death pension and 
accrued benefits, and a claim by a widow or child 
for death pension will be considered to be a claim 
for death compensation or dependency and indemnity 
compensation and accrued benefits."

38 C.F.R. § 3.152(b)(1) (1982).

Although the appellant through her representative argued 
that the law in 1982 required such a dual reading (i.e., 
that a DIC claim also included a claim of benefits under 38 
U.S.C.A § 1151), the Board has scrutinized the law 
applicable in 1982, but finds no provision. It is well-
settled law that in order for a clear and unmistakable 
challenge to succeed, the party seeking revision must 
demonstrate that the law applicable at the time of the 
challenged decision was not properly applied. See, e.g., 
Natali v. Principi, 375 F.3d 1375 (Fed.Cir. 2004); Pierce v. 
Principi, 240 F.3d 1348 (Fed.Cir. 2001); Joyce v. Nicholson, 
19 Vet. App. 36 (2005):  (Because the law prior to the 
enactment of the Veterans' Benefits Amendments of 1989 did 
not require the RO to set forth in detail the factual bases 
for its decisions; nor provide in depth discussion of 
applicable law, the failure to do so was not clear and 
unmistakable legal error at the time of such decisions, and 
the rating board was presumed to have made the requisite 
findings under a presumption of validity); Palmer v. 
Nicholson, 21 Vet. App. (2007) (Holding that letters 
submitted after issuance of the challenged rating decision 
did not constitute valid notices of disagreement, under the 
law in effect at the time of the challenged rating decision; 
where desire for appellate review not expressed). 


There are no other potential bases for a challenge as to 
clear and unmistakable error in the 1982 rating decision. 
Andrews v. Nicholson, 421 F. 3d 1278 (Fed. Circ. 2005); cf. 
Ingram v. Nicholson, 20 Vet. App. 156, 161 (2006) (Opposite 
proposition in the case of represented claimant).  

Therefore, the Board cannot conclude that the RO committed 
clear and unmistakable error in 1982 by failing to interpret 
the appellant's October 1982 claim for entitlement to service 
connection for the cause of the veteran's death to include a 
claim for entitlement to service connection for the cause of 
the veteran's death under the provisions of 38 U.S.C.A. 
§ 1151. 

Inasmuch as the appellant has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different, the Board 
must conclude that clear and unmistakable error in the RO's 
October 1982 rating decision, as contended, has not been 
established. See 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. At 
43-44; Russell, 3 Vet. App. 313-314.


ORDER

There was no clear and unmistakable error in the October 28, 
1982 rating decision that denied entitlement to service 
connection for the cause of the veteran's death.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


